IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 DAVID MAYTASH; SHARON ASP-
 MAYTASH; DAVID MAYTASH and                             No. 75434-3-1
 SHARON MAYTASH, a marital
 community; and MAXWELL ASP-                            DIVISION ONE
 MAYTASH, a minor, by DAVID MAYTASH
 and SHARON ASP-MAYTASH, his                            UNPUBLISHED OPINION
 guardians,

                        Appellants,

                 V.

 DANIEL J. GARNETT, M.D.; and DANIEL
 J. GARNETT and STEPHANIE GARNETT
 and the marital community composed
 thereof; THE POLYCLINIC, a Washington
 professional corporation; and SWEDISH                                        C:)
 MEDICAL CENTER, a Washington
 corporation,
                                                        FILED: October 30, 2017
                        Respondents.

          APPELWICK,   J. — David Maytash filed medical negligence and corporate

negligence claims for serious complications arising out of gall bladder surgery.

The trial court granted summary judgment, dismissing those claims based upon

failure to establish a violation of the standard of care as required by statute. We

affirm.

                                       FACTS

          David Maytash underwent laparoscopic cholecystectomy surgery to remove

his gallbladder on December 12, 2012. The surgeon was Dr. Daniel Garnett,

employed by The Polyclinic. During the procedure, Dr. Garnett punctured
No. 75434-3-1/2


Maytash's small intestine. Unaware of that, Dr. Garnett did not address the

puncture before completing the surgery. Two nights later, Maytash went to the

emergency room at Swedish Medical Center Ballard. Swedish noted Maytash was

experiencing nausea, vomiting, and an accelerated heart rate. Maytash's white

blood cell count was elevated. A computerized tomography scan showed that

Maytash's stomach was markedly dilated and fluid-filled. Maytash was transferred

to Swedish First Hill, where he spent six days, during which time no one diagnosed

the cause of the symptoms.

      Nine days after the first surgery, Dr. Garnett did exploratory laparoscopic

surgery to find the source of Maytash's symptoms. Unknowingly, Dr. Garnett again

punctured Maytash's small intestine. Dr. Garnett converted the surgery to an open

procedure and discovered and repaired both intestinal punctures.

       On December 1, 2015, Maytash filed a medical negligence suit against Dr.

Garnett, Polyclinic, and Swedish. In his complaint, Maytash alleged that Dr.

Garnett and Polyclinic failed to meet the required standard of care, did not obtain

informed consent, and breached fiduciary duty to Maytash. Maytash claimed that

Swedish also failed to meet the required standard of care under a theory of

corporate negligence.

       On February 19, 2016, Swedish filed a motion for summary judgment,

arguing that Maytash failed to provide expert testimony to support his claims.

Garnett and Polyclinic also moved for summary judgment on the same day, citing

Maytash's lack of expert testimony to support the negligence and informed consent

claims. In response, Maytash filed a CR 56(f) motion for continuance of the


                                            2
No. 75434-3-1/3


hearing on both summary judgment motions. The trial court granted the

continuance of the summary judgment hearing, setting the hearing for April 22,

2016.

        On April 12, 2016, Maytash filed the declaration of Dr. Glenn Deyo, a

surgeon licensed in Washington. Garnett and Polyclinic asserted that Deyo's

declaration was insufficient evidence to defeat the summary judgment motion. In

response, the day before the summary judgment hearing, Maytash filed the

declaration of Dr. Candi McCulloch. Dr. McCulloch practices internal medicine and

is licensed in Connecticut. Her declaration does not state that she has ever

assisted with a cholecystectomy or similar surgery.

        At the hearing, the trial court granted summary judgment for Swedish. The

court concluded Maytash had failed to put forth competent evidence regarding

Swedish to establish corporate negligence, independent claims of medical

negligence, failure to obtain informed consent, res ipsa loquitur, and vicarious

liability. The court reserved ruling on the summary judgment motion of Garnett

and Polyclinic.

        A week later, the trial court denied Maytash's second CR 56(f) motion to

continue, granted Garnett and Polyclinic's motion to strike the McCulloch

declaration concluding that its opinions lacked foundation and granted summary

judgment for Garnett and Polyclinic. The trial court subsequently denied both of

Maytash's motions for reconsideration of summary judgment for all defendants.

        Maytash appeals.




                                            3
No. 75434-3-1/4


                                    DISCUSSION

       Maytash makes four arguments. First, he argues that the trial court erred

in striking the declaration of Dr. McCulloch. Second, he argues the trial court erred

in granting summary judgment for Garnett and Polyclinic. Third, he argues the trial

court erred in granting summary judgment for Swedish. Finally, he assigns error

to the trial court's denial of his motions for reconsideration.

       The court reviews summary judgment orders de novo, considering the

evidence and all reasonable inferences from the evidence in the light most

favorable to the nonmoving party. Keck v. Collins, 184 Wash. 2d 358, 370, 357 P.3d
1080 (2015). Summary judgment is appropriate when there is no genuine issue

as to any material fact, and the moving party is entitled to judgment as a matter of

law. Id. A genuine issue of material fact exists if a reasonable jury could return a

verdict for the nonmoving party. Id.

   I. Striking of Declarations on Standard of Care

       Maytash first argues that an expert's declaration, stating the standard of

care was breached and a statement of proximate cause, is adequate to defeat a

motion for summary judgment.

       In a medical negligence case, the plaintiff must prove that a health care

provider violated the accepted standard of care in the profession or class to which

he or she belongs, in the state of Washington, and proximately caused the

plaintiff's injuries. RCW 7.70.040; Keck, 184 Wash. 2d at 370. Medical facts must be

proven by expert testimony unless they are observable by laypersons and

describable without medical training. Berger v. Sonneland, 144 Wash. 2d 91, 111, 26


                                               4
No. 75434-3-1/5


P.3d 257 (2001). Thus, expert testimony is generally necessary to establish the

standard of care and proximate cause required in medical malpractice cases.

Harris v. Groth, 99 Wash. 2d 438, 449, 663 P.2d 113 (1983); Berger, 144 Wash. 2d at

110-11.

       Usually, this court reviews a trial court's decision on an expert's

qualifications for abuse of discretion. See McKee v. Am. Home Prods., Corp., 113
Wash. 2d 701, 706, 782 P.2d 1045 (1989). But, when those qualifications are part

and parcel of a summary judgment proceeding, review is instead de novo. Elber

v. Larson, 142 Wash. App. 243, 247, 173 P.3d 990 (2007).

       Only experts who practice in the same field or have expertise in the relevant

specialty may establish the standard of care. McKee, 113 Wash. 2d at 706; White v.

Kent Med. Ctr., Inc., 61 Wash. App. 163, 173, 810 P.2d 4 (1991). As long as a

physician has sufficient expertise to demonstrate familiarity with the procedure or

medical problem at issue, ordinarily the physician will be considered qualified to

express an opinion, including on medical questions in which the physician is not a

specialist. Id.

       Maytash argues the trial court erred in striking the declaration of Dr.

McCulloch, the expert testimony offered to oppose the summary judgment

motions. First, Maytash claims that the trial court erred in striking the McCulloch

declaration by failing to apply the factors from Burnet v. Spokane Ambulance, 131
Wash. 2d 484, 933 P.2d 1036 (1997). The court must consider the Burnet factors

before excluding untimely disclosed testimony. Keck, 184 Wash. 2d at 368. But here,




                                            5
No. 75434-3-1/6


the trial court excluded the Dr. McCulloch declaration for lack of foundation, not

untimeliness, so this argument has no merit.

       Next, Maytash argues that even though Dr. McCulloch is licensed and

practices in Connecticut, she is qualified to testify on the standard of care in

Washington. Dr. McCulloch is not disqualified as an expert merely by being

licensed in and practicing in Connecticut, but neither does that automatically

qualify her to testify. See Elber, 142 Wash. App. at 247, 249 (discussing qualification

of medical experts).

       Maytash argues that a medical expert is qualified to testify on the

Washington standard of care if the expert offers testimony that he or she is familiar

with the standard of care and that it is a national standard. We agree.

       In her declaration, Dr. McCulloch states that she knows Washington follows

the national standard of care as it relates to the treatment, care, and procedures

in this case, because she "can interact with physicians and surgeons from around

the country, have discussions and review medical literature and material that

confirm that the standard of care in Washington State is the same as a national

standard of care." In Elber, the court held that a neurosurgeon licensed in another

state was qualified to offer expert testimony about the standard of care for

neurosurgeons in Washington. Id. The neurosurgeon established that he was

familiar with the standard of care for neurosurgeons in Washington because the

standard of care was a national standard, of which he was familiar. Id at 247. Dr.

McCulloch may be qualified to testify that there is a national standard of care for

this procedure, but that is not itself sufficient.


                                                6
No. 75434-3-1/7


       Dr. McCulloch is board certified in internal medicine. She completed a one

year surgical internship after she received her medical degree. She states that

she is familiar with the standard of care applicable to performing

cholecystectomies, and that she understands pre- and post- operative treatment

of surgical patients with complex medical diagnoses.

       Maytash relies on Pon Kwock Eng v. Klein, 127 Wash. App. 171, 172, 110
P.3d 844 (2005) in arguing that Dr. McCulloch is qualified, because of her

knowledge, even though she does not share Dr. Garnett's surgical specialty. In

Eng, this court held that an infectious disease doctor was qualified to testify about

a neurosurgeon's failure in diagnosing meningitis. 127 Wash. App. at 178. This court

noted that the expert's knowledge of the medical problem at issue was

uncontested and also that the defendant's method and failure to properly diagnose

was not particularized to his neurological specialty. Id.

       Eng differs from the case at hand. The expert in Eng had uncontested

knowledge of the medical problem at issue, diagnosing meningitis. Id. Here, Dr.

McCulloch states in her declaration, "I am familiar with the standard of care

applicable to performing cholecystectomies, open or laparoscopic, which is a

national standard of care applicable also to the treatment of patients in Washington

State." She does not claim to have actual experience or expertise treating

gallbladder diseases or performing cholecystectomies.           And, in Eng, the

defendant's failure to meet the standard of care was not particularized to his

neurological specialty. Id. Whereas here, Maytash uses Dr. McCulloch's

declaration to argue Dr. Garnett failed to meet the standard of care specific to his
No. 75434-3-1/8


surgical specialty and his technique in performing the cholecystectomy. Dr.

McCulloch's declaration does not establish a requisite expertise or familiarity with

a cholecystectomy that, despite her difference in specialty, would make her a

qualified expert to testify on the standard of care for that procedure.

       We affirm the trial court's striking of the Dr. McCulloch declaration.

   II. Informed Consent

       Maytash argues that the consent form and consent procedure Dr. Garnett

and Swedish used were inadequate. To prevail under an informed consent action

the plaintiff must prove (1) the health care provider failed to inform the patient of a

material risk or fact of the proposed course of treatment, (2) the patient consented

to the proposed treatment without being aware of or fully informed of the material

risks or facts, (3) a reasonable, prudent patient under similar circumstances would

not have consented to the treatment if informed of such material risks or facts, and

(4) the treatment proximately caused the plaintiff's injury. RCW 7.70.050; Coggle

v. Snow, 56 Wash. App. 499, 511-12, 784 P.2d 554 (1990).

       Maytash relies on Dr. McCulloch and Dr. Deyo's opinions that Dr. Garnett

lacked informed consent. Had the McCulloch declaration not been stricken, her

opinion on informed consent nonetheless fails. Dr. McCulloch states that because

Dr. Garnett had previous claims made against him for puncturing a patient's bowel

during a cholecystectomy, he should have informed the patient of the risk. But,

Washington's informed consent rule does not require doctors to disclose their

personal success rates, history of malpractice claims, and limits the statutory duty




                                              8
No. 75434-3-1/9


to disclosure of treatment-related facts. Whiteside v. Lukson, 89 Wash. App. 109,

112, 947 P.2d 1263 (1997).

      In Dr. Deyo's opinion, the consent form Maytash signed was inadequate

because the forml and other material, the "Krames booklet,"2 given to Maytash did

not mention the risk of bowel perforation. In his declaration Deyo states:

      I do not feel that the Consent for Surgery or Other Invasive
      Procedural Treatment signed by David Maytash on November 9,
      2012, after his initial appointment with Dr. Garnett is an adequate
      consent for surgery. Although Dr. Garnett signed the document on
      November 12, 2012 indicating that he explained the contents of the
      consent form to the patient, his deposition testimony was that he did
      not go over this form with the patient. The consent form does not
      discuss the risk of bowel perforation nor does the Krames booklet.
      The patient also has no recollection about any discussion of the risk
      of bowel perforation.

The Krames booklet Dr. Garnett provided Maytash before he obtained consent

states:

          Gallbladder surgery is safe. But it does have certain risks. These
          include:
          • Bleeding
          • Infection
          • Injury to the common bile duct or nearby organs
          • Blood clots in the legs
          • Prolonged diarrhea
          • Bile leaks

Injury to nearby organs is identified as a risk of surgery. The bowel is a nearby

organ. Dr. Deyo does not identify how the warning of injury to a nearby organ fails

to meet the standard for informed consent in Washington relative to the bowel.

          1 Dr.
            Deyo's opinion on the consent form is immaterial, because failing to
use a form is not admissible as evidence of failure to obtain informed consent.
RCW 7.70.060(5).
       2 STAYWELL COMPANY, UNDERSTANDING LAPAROSCOPIC GALLBLADDER
SURGERY (2006) (Krames booklet).

                                             9
No. 75434-3-1/10


   Neither Deyo nor McCulloch make any claims about Polyclinic or Swedish's

consent procedures.

   III. Summary Judgment for Garnett and Polyclinic

       Summary judgment is proper when a medical malpractice plaintiff does not

present expert testimony that raises genuine issues of material fact about whether

the defendants' complied with the standard of care and proximately caused the

plaintiff's injuries. Elber, 142 Wash. App. at 246-47. Here, the trial court properly

concluded that the McCulloch declaration lacked foundation. Maytash's other

expert testimony, Dr. Deyo's declaration, was insufficient to defeat Garnett and

Polyclinic's motion for summary judgment. Dr. Deyo gives extensive details about

cholecystectomies and explains how the complication in Maytash's surgery

occurred.3 However, he does not state that Garnett's technique fell below the

standard of care. He also does not identify how Polyclinic violated the standard of

care in treating Maytash.4 We affirm summary judgment dismissal for Garnett and

Polyclinic.



        3 Maytash did not rely on Dr. Deyo's declaration standing alone to defeat

summary judgment and he does not rely on it in this appeal. In their brief, Garnett
and Polyclinic assert that Maytash acknowledged the inadequacy of Dr. Deyo's
declaration alone to defeat summary judgment. At the summary judgment hearing
Maytash's counsel stated, "When I got—when Dr. Deyo's declaration was
completed and I looked it over and thought about it, I then said we need to find—
we need to get something more."
        4 In his declaration, Dr. Deyo states, "The delay between the results showing
a likely abscess and the second surgery is troubling. . . . If it was my patient, I
would want to schedule the earliest possible surgery." Testimony of experts that
they would have followed a different course of treatment than that of the defendant
is insufficient to establish a standard of care against which a jury must measure a
defendant's performance. Adams v. Richland Clinic, Inc., 37 Wash. App. 650, 655,
681 P.2d 1305 (1984).

                                            10
No. 75434-3-1/11


   IV. Summary Judgment for Swedish

      Maytash asserts that the trial court also erred in granting summary judgment

for Swedish. He claims Swedish breached the standard of care when it failed to

timely diagnose Maytash's symptoms of infection after his first surgery. Citing

Pedroza v. Bryant, 101 Wash. 2d 226, 231, 677 P.2d 166 (1984) and Osborn v. Public

Hospital District 1, 80 Wash. 2d 201, 205, 492 P.2d 1025 (1972), he argues that a

hospital owes a duty of care to its patients directly, independent of the patient's

physician. Hospitals are held to the standard of care of an average, competent

health facility acting in the same circumstances. Ripley v. Lanzer, 152 Wash. App.
296, 324, 215 P.3d 1020 (2009). Expert testimony is generally required when an

essential element in the case is best established by opinion that is beyond the

expertise of a lay person. Id. Maytash failed to provide expert testimony to

establish the applicable standard of care for Swedish, or how Swedish breached

that standard.

      In his opposition to summary judgment, Maytash raised a corporate

negligence claim. He argued that if Garnett committed medical malpractice, there

is a genuine issue of material fact of whether Swedish is liable under a corporate

negligence theory for damages. Maytash did not offer any support for how

Swedish breached its corporate duty. We affirm the trial court's summary

judgment dismissal of Swedish.

   V. Motions for Reconsideration

      Maytash argues the trial court erred in denying his motions for

reconsideration of both orders of summary judgment. Maytash sought reversal of


                                           11
No. 75434-3-1/12


the order striking the McCulloch declaration and denying the motion for

continuance to obtain additional affidavits. Maytash provided a supplemental

declaration from Dr. McCulloch. But, the supplemental declaration did not cure the

foundational defect necessary for the court to have found her a qualified expert.

      Maytash also argued that the trial court should not have denied his motion

for a continuance5 to obtain additional affidavits. He stated that he found a

surgeon, Dr. Brett Sheppard, from whom he would obtain a declaration. Maytash

also stated that he had been attempting to engage Dr. Sheppard for a considerable

time as a reason the court should grant reconsideration. Maytash does not

sufficiently explain why he could not have obtained Dr. Sheppard's declaration

prior to summary judgment. As a result the declaration sought would not have

qualified under CR 59(a)(4) as newly discovered evidence, which the party could

not with reasonable diligence have discovered previously, upon which the court

could grant reconsideration.

       Reconsideration was properly denied.

       We affirm.




WE CONCUR:


               1
       )(11   A
              I
        5 Ma I sh failed to preserve the issue of a CR 56(f) continuance in his
opening brief. He raised it as an issue, but failed to make any argument for why
the trial court abused its discretion in denying his motion.

                                            12